 THE DAVISFIREBRICK COMPANY393IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondent set forth in section III, above,occurring in con-nectionwiththe operations of Respondentdescribedin section I, above, have aclose, intimate,and substantial relationto trade, traffic, andcommerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthatRespondent has engaged in unfair labor practices,I shall rec-ommend that it cease anddesist therefromand take certainaffirmative actiondesigned to effectuate the policiesof the Act.Uponthe basis of the above findingsof fact,and upon the entirerecord, I makethe following:CONCLUSIONS OF LAW1. International Ladies'Garment Workers'Union,AFL-CIO,is a labororgan-ization within the meaning of Section 2(5) of the Act.2. By interrogating its employees,and byusing them as informers,for the pur-pose of obtaining information as to the progressof theUnion's organizationl cam-paign and the identity of its employees who signed union cards or engaged in otherunion activities,Respondent has engaged in unfairlabor practiceswithin the mean-ing of Section 8 (a) (1) of the Act.3.Theaforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act.4.Theevidence does not establish that Respondent violated Section 8(a)(3) or(1) of the Act by discharging Gordon Horsford.[Recommendations omitted from publication.]The Davis Fire Brick CompanyandUnited Brick and ClayWorkers of America,AFL-CIO.Case No. 9-CA-f2105.May 2,1961DECISION AND ORDEROn October 7, 1960, Trial Examiner Stanley Gilbert issued hisOrder on Motion to Dismiss in the above-entitled proceeding, grant-ing the Respondent's motion to dismiss the complaint,as setforth inthe copy of the Order attached hereto. Thereafter the General Coun-sel and the Charging Party filed requests for review of the Trial Ex-aminer'sOrder together with briefs in support of their requests.TheRespondent filed a brief and a supplemental brief in support of theTrial Examiner's Order.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer'sOrder, the requests for review, the briefs, and the entirerecord in the case, and hereby affirms the Trial Examiner's ruling.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]CHAIRMAN MCCULLOCHand MEMBERBROWN took no part in theconsideration of the above Decision and Order.131 NLRB No. 50. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER ON MOTION TO DISMISSSTATEMENT OF THE CASEOn April 22,1960,United Brick and Clay Workers of America,AFL-CIO,herein called Union, filed a charge against The Davis Fire Brick Company, hereincalled either Respondent or Company,and on May 19, 1960, the Union filed anamended charge against the Company. Based upon said charges,which were dulyserved on the Respondent,an amended complaint was issued alleging,interalia, thatthe Company violated Section 8(a)(3) and(1) of the National Labor RelationsAct, 61 Stat.136, herein called the Act, by reason of certain alleged facts which aresubstantially as follows:(a)On December 1, 1958, the Union was certified by the Board as the exclusivecollective-bargaining representative of Respondent'semployees(with exceptionsthat are immaterial in this proceeding).(b)On or about March 19, 1959, the Union called a strike against the Respondentbecause of Respondent's unfair labor practices"involved in CaseNo. 9-CA-1677"(a previous proceeding,not published in NLRB volumes, involving the same partiesand hereinafter referred to as the firstDaviscase).(c)The "unfair labor practice strike" continued until February 23, 1960, atwhich time it was called off by the Union.(d)Certain employees named in the amended complaint participated in the strikefor its duration and upon its termination made unconditional offers to return towork.(e)Respondent had in its employ on February 23, 1960, certain employees in-cluding 12 named individuals who had been hired after the commencement of saidstrike and 11 of these named individuals have been continued in their employment.'(f)Two of the four named strikers were not recalled until March 28 and April12, 1960, respectively,and 2 have never been recalled despite the continuance ofthe employment of the aforementioned 12 individuals in the same or substantiallyequivalent positions as those previously held by the 4 strikers.The gist of the complaint is that Respondent engaged in unfair labor practices infailing to reinstate the four strikers upon application,since they were "unfair laborpractice strikers."The Respondent filed its answer to the amended complaint, denying certain of theallegations and setting forth affirmative defenses.In its answer the Respondentadmitted that the strike did occur,but denied that it was an unfair labor practicestrike.THE MOTION To DISMISSSubsequently on July 8, 1960, Respondent filed a motion to dismiss the complaint.In substance,Respondent contends as the basis for its motion that in order to provethat the strikers whom it failed to rehire at the time of their offer to return to workwere "unfair labor practice strikers," it is necessary to establish that Respondentcommitted alleged unfair labor practices which occurred well beyond the 6-monthperiod prior to the filing of the charges in this proceeding.The strike,itself,whichit is alleged was provoked by the unfair labor practices was called approximately 13months prior to the filing of the charges in this proceeding.Therefore,it is con-tended that Section 10(b) of the Act would preclude the finding of an"unfair laborpractice strike."General Counsel filed its opposition to the motion and by order of the RegionalDirector of the Ninth Region, the motion was referred to the Trial Examiner forruling.The duly designated Trial Examiner opened the hearing and heard argu-ments of counsel in support of and opposition to the motion.Thereafter, he ad-journed the hearingsine dieand gave the parties 21 days in which to file briefs infurther support of their contentions,which briefs have been duly filed.In the complaint and in the oral argument,reference was made to the previousproceeding involving the same parties, the firstDaviscase,inwhich charges werefiled with respect to the alleged unfair labor practices which it is herein allegedprovoked the strike.In the firstDaviscase,Respondent executed a settlementstipulation on February 9, 1960, which provided for a consent Board order andcourt decree.On or about April 4, 1960, the Board issued its Decision and Orderbased upon said settlement stipulation and on or about June 21, 1960, the United1The 12th was separated and subsequently rehired, but for the purpose of the issuebefore me the facts with regard to him are immaterial. THE DAVISFIREBRICK COMPANY395States Court of Appeals for the Sixth Circuit issued its decree enforcing said order.Itwas agreed by the parties that the Trial Examiner may take judicial notice of thecontents of the formal file in the firstDaviscase.The Trial Examiner having fully considered the record in this proceeding, thepertinent portions of the record in said firstDaviscase, and arguments of counsel,has arrived at the following:Analysis and ConclusionsInGreenville Cotton Oil Company,92 NLRB 1033, which was cited with approvalby the Supreme Court inLocal Lodge No. 1424,InternationalAssociation of Ma-chinists, AFL-CIO, et al. v. N.L.R.B.,362 U.S. 411, 420 (frequently referred to astheBryancase), the Board held that Section 10 (b) of the Act precluded the findingof an unfair labor practice strike which was denied to have been provoked by al-leged unfair labor practices that occurred more than 6 months prior to the filingof the charge therein.The holding in theGreenvillecasewould appear to be dis-positive of the instant matter, unless there is some factor or factors present in theinstantmatter which would remove it from the ambit of theGreenvilledecision.General Counsel in attempting to supply such distinguishing factors proposes whatappears to be a three-pronged armument which, I believe, may be summarized sub-stantially as follows:(a)General Counsel may introduce testimony in this proceeding to establish theunfair labor practices of the Respondent which allegedly motivated the strike be-cause timely charges were filed in the firstDaviscase with respect to said unfairlabor practices thereby, in effect, tolling the running of the limitations imposed bySection 10(b).(b)General Counsel may rely on he order of the Board and the decree of thecourt in the firstDaviscase to establish the commission of the unfair labor practicesand introduce testimony to show that the strike was motivated by them.(c)The alleged unfair labor practices (including a refusal to bargain) which moti-vated the strike persisted until the strike was terminated on February 23, 1960, sincethe strike would not have continued if the Respondent had not persisted in refusingto bargain, and that, therefore, there was a "refusal to bargain" by the Respondentwithin the 6-month period prior to the filing of the charges in this proceeding whichprolonged the strike.The merits of these three, somewhat intertwined arguments are analyzed below inthe order stated.(a)As to the filing of timely charges in the first Davis case-General Counsel-cites the twoBrown and Rootcases(86 NLRB 520 and 99 NLRB 1031) in support,of his contention that he may prove an unfair labor strike in this proceeding.Thereis a striking similarity between the cases cited and the instant and previous proceed-ings(the twoDaviscases).In the firstBrown and Rootcase a charge was timelyfiled of a refusal to bargain on the part of the respondent employer therein andshortly thereafter the union called a strike.However, there is a factorpresent in,theBrown and Rootcases which is not present in the two proceedings involving theRespondent herein.Followinga hearing andIntermediate Report, the Board, inthe firstBrown and Rootcase, issued a decision in whichit found that the respondenthad, indeed, refused to bargainin violationof the Act,but failed to make any find-ing as to the nature of the strike. In the secondBrownand Rootcase, the chargewas filed approximately 13 months after the strike commenced.The complaintalleged that the Respondent refused to reinstate unfair labor practice strikers upontheir unconditional offer to return to work.Respondent moved to dismiss the com-plaint citing theGreenvillecase,supra.However, the Trial Examiner took judicialnotice of the previousBrown and Rootcase and distinguished theGreenvillecase,stating, "In the instant case, unlike theGreenvillecase,the respondentshavebeenfound guilty of unfair labor practicesin a priortimely prosecution."[Emphasissupplied.]He ruled that evidence pertaining to the "refusal to bargain" was notrelevant to theissues ofthe second case and permitted the General Counsel to intro-duce testimony to show that a strike was called and that it was motivated by therefusal to bargain.The Board in considering the exceptions filed by Respondentwhich asserted the applicability of theGreenvillecase stated:However, like the Trial Examiner, we find a very basic distinction between thetwo cases. In thecasebefore us, unlike theGreenvillecase, a separate timelychargewas filedwith respect to the unfair labor practice causing the strike,which indeedculminatedin a finding of a violation of Section 8(a) (5) of the 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct by the Board and the Court in another proceeding.[Latter emphasissupplied.]I cannot be persuaded that the Board's language is suspectible of the interpretationthat the meretimely filingof the charge in the previous proceeding was sufficient totoll the provision of Section 10(b). It is abundantly clear, not only from the lan-guage of the Trial Examiner but also from the Board's decision, that there must havebeen more than a timely filing of the charge of a violation of Section 8(a)(5).There must also have been a proceeding in which the charge "culminated" ina findingof the violation.It isobvious that the rationale of the secondBrown and Rootcaseis that it is not necessary to relitigate the issue of whether there had been a violationof Section 8(a)(5) when it had already been established in a prior proceeding (in-volving the same parties) of which judicial notice could be taken.Thus, in order to draw an analogy between theBrown and Rootcases and the twoproceedings involving the Respondent herein, there would have had to have beena finding in the firstDaviscase (Case No. 9-CA-1577) that Respondent had violatedthe Act.There was no such finding?Without such a previous finding, it would benecessary to litigate in this proceeding the isuse of whether the Respondent engagedin unfair labor practices by its conduct during a period well before the 6 months priorto the filing of the charges herein.In order to characterize a strikeas anunfair labor practice strike, it must beproved that it was motivated by an unfair labor practice of the employer respondentwhich he, in fact, did commit.Greenville Cotton Oil Company, supra.Therefore,evidence with respect to the conduct of Respondent in refusing to bargain or otherunfair labor practices would not be background material, but necessary to establishpart of the gravamen of the charge.However, I would be precluded from takingsuch evidence since it would be with respect to the actions of Respondent occurringover 13 months prior to the filing of the charges herein.Bryancase,supra.For the purpose of this order I have not deemed it necessary to pass upon thequestion of whether theBryancase overrules the holding in the secondBrown andRootcase that evidence may be taken to establish a strike was motivated by unfairlabor practices which have previously been found (in a prior proceeding involvingthe same parties) to have been committed.(b)As to the effect of the Board order and court decree in the first Davis case:Alternatively General Counsel contends that, if evidence may not be taken in thisproceeding with respect to the commission by the Respondent of the unfair laborpractices which, it is alleged provoked the strike, the Board order and court decreein the firstDaviscase may be relied upon to establish the fact that Respondent didengage in unfair labor practices prior to the strike.While there was no finding inthe firstDaviscase that any unfair labor practices were committed, the Board orderand the court decree ordered Respondent to bargain with the Union, and to ceaseand desist from conduct which would constitute violations of the Act.The firstDaviscase was settled by a stipulation which provided in paragraph 10,thereof, as follows:This stipulation, contains the,entire,agreement between the parties, there beingno agreement of any kind, verbal or otherwise, which vanes, alters or adds to it.However, it is understood that the signing of this stipulation by the Respondentsdoes not constitute an admission that they have violated the Act except for thepurposes of this stipulation and the order and decree herein provided for.Even if there had been a specific finding in the order or decree of a violation ofthe Act by the Respondent, it would not have been predicated upon evidence intro-duced in a hearing, as was true in the firstBrown and Rootcase, but upon admissionsin the stipulation which, by its very terms, limited the use of the admissions to thescope of the order and decree in the firstDavisproceeding.To use the order anddecree as Proof in a subsequent proceeding for the purpose of obtaining remedies notenvisioned in the first proceeding would not only be violative of the spirit and letterof the contract between the parties, evidenced by their settlement stipulation. butwould, to my mind, be violative of the apparent policy of the Board to encouragesettlement of cases brought under the Act. it would certainly deter a respondentfrom settling a matter, if he were aware of the fact that there might be future and'Except that it may be argued that a violation occurred by Inference from the factthat the Order and Decree required the Respondent to take certain affirmativeaction andcease anddesist from various acts which constitute violations of the ActThe questionof whether the Order and Decree establish that unfair labor practices were in fact com-mittedis discussed hereinbelow. THE DAVISFIRE BRICKCOMPANY397unforeseen uses of the admissions he made for the purpose of the settlement, despitean agreement to limit their use to that specified purpose. I have no hesitancy intaking judicial notice of the fact that frequently respondents will, in order to avoidlitigation, settle a matter despite the fact that they do not believe themselves to beguilty of the violations alleged or because they are willing to comply with the agreed-upon remedy. If a respondent could not rely on the Board to honor the limitationsprovided in a settlement stipulation, a respondent might well feel that he would beopening a "Pandora's box" by agreeing to a settlement.General Counsel has not submitted any precedent for taking judicial notice of aconsent Board order or court decree for purposes outside the scope of those specifiedin the stipulation upon which the order or decree is based.The Respondent pointsout in its brief, citing 31 Corpus Juris Secundum, pages 1083-1084, that it is thegeneral American rule that a stipulation which by its terms is limited to a particularoccasion or object possesses no force beyond the occasion or after the purpose hasbeen accomplished.General Counsel admits the limitation is contained in thestipulation, but argues that the limitation does not "affect" the Board order andcourt decree. I have taken judicial notice not only of the order and decree but ofthe entire formal file in the firstDaviscase.However, that has not permitted me toarrive at the conclusion that the alleged unfair labor practices which the consentorder and decree were designed to remedy were, in fact, committed.Itmay be argued that a respondent would not be ordered to take some affirmativeaction which he had not previously refused to do, or would not have been ordered tocease and desist from engaging in certain conduct of which he had not been previous-ly guilty.However, it is no less logical that a respondent would agree to take speci-fied affirmative action to which he has no objection and has never refused to take,or to agree to "cease and desist" from a line of conduct in which he has neverengaged. It can readily be seen that a respondent might prefer to consent to a decreebeing issued by a court setting forth certain requirements with which he is willing tocomply, rather than go through litigation to establish whether or not his past conductjustified the issuance of such a decree.No matter how logical may seem the infer-ence from the consent order and decree that there were unfair labor practices com-mitted some 13 months prior to the filing of the charges, such an inference cannotbe a substitute for admissable evidence upon which a finding of fact could be made.This is particularly true when it is asked that I infer from the order and decree theexistence of facts upon which the order and decree were predicated with the specificunderstanding of the parties that the existence of such facts are admitted by theRespondent only for a specified use which did not include the purposes of thisproceeding.In something of a variation on this point General Counsel also asks that I takejudicial notice of the order and decree, not to establish a "new" unfair labor practice,but as background information to show that the Respondent has engaged in con-duct that has been characterized by the Board as constituting unfair labor practices.Granting this request would be of no aid to General Counsel, if it is incumbent uponhim to prove,as a necessary element of the charge,that the Respondent did, in fact,commit the unfair labor practices which it is alleged provoked the strike.TheGeneral Counsel has offered no precedentuponwhich I could predicate the con-clusion he urges, that the conduct of the Respondent which allegedly provoked thestrikemay be considered merely background information.TheGreenvillecase andthe secondBrown and Rootcase are strongly indicative of the contrary, that thecommissionof the unfair labor practices is a necessary element of the charge to beproved.(c)As to the prolongation of the strikeinto the10(b) period:General Counselalso contends that the fact that the strike continued into the 10(b) period (i.e., itwas concluded at a date which was within 6 months prior to the filing of the chargesherein) would permit him to establish that Respondentengaged inan unfair laborpractice within the "10(b) period."There is no allegation in the complaint of aviolation by the Respondent of Section 8(a) (5) of the Act within the 10(b) period.If there had been such a violation, I assume that the complaint would have con-tained an allegation to that effect and that the strike was prolonged as a result.However, General Counsel by a syllogistic process argues that there was such aviolation.The argument, in substance,is asfollows: (1) The duty to bargain con-tinued well into the 10(b) period; (2) if there was a failure to bargain outside the10(b) period that failure can be presumed to have continued until the strike wasterminated; and (3) evidence may be taken as to Respondent's failure to bargainoutside the 10(b) period as background information clarifying Respondent's con-duct within the 10(b) period.There would, perhaps, be merit in the argument ad- 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDvanced, if there had been some conduct of the Respondent within the 10(b) periodwhich would constitute a violation of Section 8(a)(5).However, it is urged thatsuch conduct be presumed.This presumption would have to be based upon proofof such conduct on the part of Respondent outside the 10(b) period as wouldestablish a violation of Section 8(a)(5) and an inference that had the violation notcontinued the strike would not have been prolonged.While I am impressed by theingenuity of the argument I am far from impressed by its cogency. It is inherentlyfallacious in that it must be based on the major premise that there was a refusal tobargain outside the 10(b) period.From that premise it is deduced that the refusalto bargain continued into the 10(b) period, because the strike also continued.Oncehaving established this minor premise it is then argued that evidence as to mattersoutside the 10(b) period, is in the nature of background information and is admissableto clarify the conduct of Respondent within the 10(b) period. In effect GeneralCounsel's argument amounts to nothing more than proving the truth of the majorpremise by reliance on the minor premise, a bit of legerdemain in logic which maybe aptly described as circular reasoning.In making this argument General Counsel cites theBryancase as authority foradmissability of evidence in the nature of background material, disregarding theanalogy between this and theBryancase.In the latter the court held that evidencewas not admissable as to facts outside the 10(b) period to show that a contractbetween the union and employer was illegal, despite the argument that the con-tractwas being enforced within the 10(b) period.The court pointed out, inessence, that the contract could well have been legal and that such a presumptioncould not be overcome without reliance on facts which occurred outside the 10(b)period, that proof of such facts was necessary to establish the charge. In theinstant case the burden of proof is on General Counsel to establish that the strikewas motivated by the alleged unfair labor practices which occurred outside of the10(b) period.The continuing illegality of the contract could not be proved in theBryancase because the alleged facts necessary to establish its illegality occurredbeyond the 6-month period.By the same token the continuing characterization ofthe strike involved in this matter as an unfair labor strike cannot be proved becausethe alleged facts necessary to establish such characterization occurred beyond the6 months period.Thus it appears that General Counsel, in order to prove an unfair labor practicewithin the 10(b) period which allegedly prolonged the strike, must prove that Re-spondent engaged in unfair labor practices at a time well beyond the statutory period.The Supreme Court stated in theBryancase,The second situation is where conduct occurring within the limitations periodcan be charged to be an unfair labor practice only through reliance on an earlierunfair labor practice.There the use of the earlier unfair labor practice is notmerely "evidentiary," since it does not simply lay bare a putative current unfairlabor practice.Rather, it serves to cloak with illegality that which was other-wise lawful.And where a complaint based upon that earlier event is time-barred, to permit the event itself to be so used in effect results in reviving alegally defunct unfair labor practice.Thus theBryancase, as well as theGreenvillecase, support Respondent's motionto dismiss.General Counsel in the course of his argument questioned the Trial Examiner asto what remedy is available to an unfair labor practice striker if the strike is pro-longed beyond the limitations period.This was evidently an appeal for considerationof the equities in this matter.Even if I were to assume that there is no remedy, Icannot legislate a protection for such striker by disregarding the protection the Actspecifically provides to the employer.ORDERUpon consideration of the record herein, the record in the firstDaviscase (CaseNo. 9-CA-1677), the oral arguments and briefs of the parties, and the foregoinganalysis and conclusions,IT IS HEREBY ORDERED, pursuant to Section 102.25 and 102.35(h) of the Board'sRules and Regulations, Series 8, that Respondent's motion to dismiss the com-plaint be granted.The complaint is hereby dismissed in its entirety.In accordance with Section 102.27 of the Board's Rules and Regulations, thiscase shall be deemed closed, unless a request for review of this order is filed withthe Board pursuant to said Section within 10 days from the date hereof.